EXHIBIT 10.6
 
TERM LOAN NOTE
 
$1,657,609.00
December 21, 2016

 
FOR VALUE RECEIVED, KALOBIOS PHARMACEUTICALS, INC., a Delaware corporation
(“Borrower”), hereby unconditionally promises to pay to the order of NOMIS BAY
LTD (together with its successors and assigns, “Lender”) at the office of Lender
at Penboss Building, 50 Parliament Street, Hamilton HM12 Bermuda, or at such
other place as Lender may from time to time designate in writing to Borrower, in
lawful money of the United States of America and in immediately available funds,
the principal sum of One Million Six Hundred Fifty-Seven Thousand Six Hundred
Nine and No/100 Dollars ($1,657,609.00) or, if less, the aggregate unpaid
principal amount of the portion of the Term Loan made by Lender to Borrower
under the terms of that certain Credit and Security Agreement dated as of
December 21, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Borrower, Lender, various
other lenders as are, or may from time to time become, parties thereto as
“Lenders” (including without limitation, Lender) and Black Horse Capital Master
Fund Ltd., individually as a Lender, and as administrative agent (in such
capacity and together with its successors and assigns, “Agent”).  All
capitalized terms used herein (which are not otherwise specifically defined
herein) shall be used in this Term Loan Note (this “Note”) as defined in the
Credit Agreement.
 
1.          The outstanding principal balance of the Term Loan evidenced by this
Note shall be due and payable or otherwise satisfied in full on the Termination
Date or the Maturity Date in accordance with the terms of the Credit Agreement.
 
2.          This Note is issued in accordance with the provisions of the Credit
Agreement and is entitled to the benefits and security of the Credit Agreement
and the other Financing Documents, and reference is hereby made to the Credit
Agreement for a statement of the terms and conditions under which the Term Loan
evidenced hereby were made and are required to be repaid.  In the event of any
conflict between the terms of this Note and the terms of the Credit Agreement,
the terms of the Credit Agreement shall prevail.
 
3.          Borrower promises to pay interest from the date hereof until payment
in full hereof on the unpaid principal balance of the Term Loan evidenced hereby
at the per annum rate or rates set forth in the Credit Agreement.  Interest on
the unpaid principal balance of the Term Loan evidenced hereby shall be payable
on the dates and in the manner set forth in the Credit Agreement.  Interest as
aforesaid shall be calculated in accordance with the terms of the Credit
Agreement.
 
4.          Upon and after the occurrence and during the continuation of an
Event of Default, and as provided in the Credit Agreement, the Term Loan
evidenced by this Note may be declared, and shall thereupon immediately become,
due and payable without presentment, demand, protest, notice, or legal process
of any kind whatsoever.
 

--------------------------------------------------------------------------------

 
5.          Payments received in respect of the Term Loan shall be applied as
provided in the Credit Agreement.
 
6.          Presentment, demand, protest and notice of presentment, demand,
nonpayment and protest are each hereby waived by Borrower as provided in the
Credit Agreement.
 
7.          No waiver by Agent or any Lender of any one or more defaults by the
undersigned in the performance of any of its obligations under this Note shall
operate or be construed as a waiver of any future default or defaults, whether
of a like or different nature, or as a waiver of any obligation of Borrower to
any other Lender under the Credit Agreement.
 
8.          No provision of this Note may be amended, waived or otherwise
modified unless such amendment, waiver or other modification is in writing and
is signed or otherwise approved by Borrower, the Required Lenders and any other
Lender under the Credit Agreement to the extent required under Section 10.15 of
the Credit Agreement.  No failure or delay on the part of any Lender in
exercising any right, power, or remedy under this Note (including, without
limitation, the right to declare this Note due and payable) shall operate as a
waiver of such right, power, or remedy.
 
9.          THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES.
 
10.          Whenever possible each provision of this Note shall be interpreted
in such manner as to be effective and valid under applicable law, but in case
any provision of or obligation under this Note shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
11.          Whenever in this Note reference is made to Agent, Lenders or
Borrower, such reference shall be deemed to include, as applicable, a reference
to their respective successors and assigns.  The provisions of this Note shall
be binding upon Borrower and its successors and assigns except that Borrower may
not assign any of its rights or delegate any of its obligations under this Note
without the prior written consent of Lenders.  This Note shall inure to the
benefit of Lender and its successors and assigns.
 
12.          In addition to and without limitation of any of the foregoing, this
Note shall be deemed to be a Financing Document and shall otherwise be subject
to all of the general terms and conditions contained in Article 11 of the Credit
Agreement, mutatis mutandis.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, intending to be legally bound, and intending that this Note
constitutes an agreement executed under seal, the undersigned has executed this
Note under seal as of the day and year first hereinabove set forth.
 
BORROWER:
KALOBIOS PHARMACEUTICALS, INC.
                 
By:
/s/ Cameron Durrant
   
Name:
Dr. Cameron Durrant
   
Title:
Chairman and Chief Executive Officer
 

 
 

 
Address for Borrower:
           
1000 Marina Blvd #250
   
Brisbane, CA 94005-1878
   
Attn:  Dr. Cameron Durrant
   
Facsimile: 
     
E-Mail:  camerondurrant@yahoo.com
 

 
 
 
Signature Page to Term Loan Note
 
 
 

--------------------------------------------------------------------------------